Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 12/16/19.  Claims 1-21 are pending and have been examined.
	Claims 1-6 and 16-21 are rejected.
	Claims 7-15 are allowed.

Drawings
	The drawings filed on 12/16/19 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims of instant application
Claims of 16714923
1. A method comprising: dividing a three-dimensional object model into a plurality of slices, the slices being targeted for an additive manufacturing process having a minimum printable feature size; for each of the slices: applying a thinning algorithm to one or more contours of the slice to form a meso-skeleton, wherein topological features of the thinned slice that are smaller than the minimum printable feature size are reduced to skeletal paths; and forming a corrected slice using the meso-skeleton by sweeping the meso-skeleton with the minimum printable feature size, the thinning algorithm configured such that the slice is not thinned beyond an erosion of the contours by the minimum printable feature size; and assembling the 
over a number of passes each reducing the one or more contours such that at least a portion of the meso-skeleton is reduced to a single pixel wide line; based on the number of passes, determining a slice-specific printable feature size within the range of the minimum and maximum the adjusted slices are added to the manufactured object using the respective slice-specific printable feature sizes. 
2. The method of claim 1, wherein the thinning algorithm is configured such that the slice is not thinned beyond an erosion of the contours by the maximum printable feature size.

5. The method of claim 1, wherein the thinning algorithm comprises a two subiteration thinning algorithm.
3. The method of claim 1, further comprising, for each slice: determining that at least one of the skeletal path comprises a spur; and remove one or 


7. The method of claim 1, wherein, for each slice, forming the adjusted slice comprises dilating the meso-skeleton with the slice-specific printable feature size.
5. The method of claim 1, wherein, for each slice, the thinning algorithm is repeated until a union of the meso-skeleton with the erosion of the contours does not change between subsequent repetitions.
8. The method of claim 1, wherein, for each slice, the thinning algorithm is repeated until a union of the meso-skeleton with the erosion of the contours does not change between subsequent repetitions.
16. A system comprising an additive manufacturing machine having a minimum printable feature size; an apparatus comprising a processor coupled to memory, the processor configured to: divide a three-dimensional object model into a plurality of slices, the slices being targeted for the additive manufacturing machine; for each of the 
a number of passes each reducing the one or more contours such that at least a portion of the meso-skeleton is reduced to a single pixel wide line; based on the number of passes, determine a slice-specific printable feature size within the range of the minimum and maximum printable feature sizes; and form an adjusted slice by sweeping the meso-skeleton with the slice-specific printable feature size; and assemble the adjusted slices into an object model and send the object model to the additive manufacturing machine.
14. The system of claim 13, wherein the thinning algorithm is configured such that the slice is not thinned beyond an erosion 

5. The method of claim 1, wherein the thinning algorithm comprises a two subiteration thinning algorithm.
18. The system of claim 16, further comprising, for each slice: determining that at least one of the skeletal path comprises a spur; and remove one or more pixels from an end of the spur such that a manufactured representation of the spur has a length corresponding to that in the three-dimensional object model.
6. The method of claim 1, further comprising, for each slice: determining that at least one of the skeletal path comprises a spur; and remove one or more pixels from an end of the spur such that a manufactured representation of the spur has a length corresponding to that of the three-dimensional object model.
19. The system of claim 16, wherein, for each slice, forming the corrected slice comprises dilating the meso-skeleton with the minimum printable feature size.
7. The method of claim 1, wherein, for each slice, forming the adjusted slice comprises dilating the meso-skeleton with the slice-specific printable feature size.
20. The system of claim 16, wherein, for each slice, the thinning algorithm is repeated until a union of the meso-skeleton with the erosion of the contours does not change between subsequent repetitions.
8. The method of claim 1, wherein, for each slice, the thinning algorithm is repeated until a union of the meso-skeleton with the erosion of the contours does not change between subsequent repetitions.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of instant application and the claims of the copending Application No. 16714923 are almost the same in scope (although the terminologies used in the applications are different, their meaning is not patentably different, for example, skeletal path has the same meaning as single pixel wide line).  The difference in the claims 1 and 16 of the instant application and the claims 1-2 and 13-14 of the copending Application No. 16714923 is that the independent claims 1 and 16 of the instant application recites less limitation than the claims 1-2 and 13-14 of the copending Application No. 16714923, for example, the independent claims 1 and 16 of the instant application does not recite “wherein topological features of the thinned slice are reduced over a number of passes each reducing the one or more contours” and  that are recited in the independent claims 1-2 and 13-14 of the copending Application No. 16714923. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
For similar reasons, claims 2-5 and 17-20 of the instant application are patentably indistinct from claims 5-8, of copending Application No. 16714923.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-6 and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-6 and 16-21 are directed to an abstract idea. Under Step 1, claims 1-6 and 16-21 are either apparatus, method or an article of manufacture, using claim 16 as an illustrative example, claim recites the following “divide a three-dimensional object model into a plurality of slices, the slices being targeted for the additive manufacturing machine; for each of the slices: apply a thinning algorithm to one or more contours of the slice to form a meso-skeleton, wherein topological features of the thinned slice that are smaller than the minimum printable feature size are reduced to skeletal paths; and form a corrected slice using the meso-skeleton by sweeping the meso-skeleton with the minimum printable feature size, the thinning algorithm configured such that the corrected slice is not thinned beyond an erosion of the contours by the minimum printable feature size; and assemble the corrected slices into a corrected object model”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “divide a three-dimensional object model into a plurality of slices, the slices being targeted for the additive manufacturing machine; for each of the slices: apply a thinning algorithm to one or more contours of the slice to form a meso-skeleton, wherein topological features of the thinned slice that are smaller than the minimum printable feature size are reduced to skeletal paths; and form a corrected slice using the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 1 recites “processor coupled to memory”. The memory and the processor are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim further recites “an additive manufacturing machine having a minimum printable feature size”, this limitation generally links the abstract idea to a particular technological environment because it merely claims field of use. The claim further recites limitations “send the corrected object model to the additive 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the processor and the memory are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  The “field of use” limitations do not amount to significantly more than the judicial exception because they are well-understood, routine and conventional (See MPEP2106.05 (d)-receiving or transmitting data over a network). The “send the corrected object model to the additive manufacturing machine” limitation amounts no more than just “applying” the abstract idea. Some references that discuss “send the corrected object model to the additive manufacturing machine” such as:
Su et al. (US10571895) discloses creating a shell contour model for a 3D object model and sending the shell contour model to a 3D printer.

Ding et al. (US20160059485) discloses generating a digital shell model of the three-dimensional structure. Next, the digital shell model is sliced into a plurality of cross-section information. Next, a corresponding liquid forming material is cured on the moving platform according to the cross-section information to form a plurality of shell layers based on the digital shell model. 
Bastian et al. (US20180229448) discloses determining a plurality of infill structures in a slice of an object; and determining a path for the tool-head to create the plurality of infill structures and sending the determined infill structures and the path to the 3D printer.
Thus, these limitations do not amount to significantly more. These claims are not patent eligible. The examiner suggest amending the claim to recite “control the additive manufacturing machine based on the corrected object model” to overcome the 101.
Claim 1 is a method claim corresponds to the system claim 16, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
	Dependent claims 2-6 and 17-21 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Allowable Subject Matter
Claims 7-15 are allowed.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US20190022930 to Hinch et al. discloses a 3-dimensional printed part can include a part body including a first matrix of fusing agent and thermoplastic polymer powder, a security feature including a second matrix of fusing agent, thermoplastic polymer powder, and photoluminescent agent, and a masking feature including a third matrix of fusing agent and thermoplastic polymer powder. The security feature can be positioned beneath and visible through the masking feature upon photoluminescent emission of the security feature.
	US10338567 to Guimbretiere et al. discloses system and methods directed to low-fidelity fabrication of three-dimensional (3D) objects using 3D printing. The invention facilitates rapid prototyping by providing a wireframe structure in the form of the underlying design structure of a 3D model, which may be useful for a variety of reasons including to provide a prototype preview that may be used for design validation of a 3D model.
	U20180196407 to Lee et al. discloses method of slicing and printing colour 3D model is disclosed. The method includes following steps: loading a model data corresponding to a colour 3D model; adding a pollution-blocking structure next to the colour 3D model; executing a slicing process to the pollution-blocking structure and the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JASON LIN/
Primary Examiner, Art Unit 2117